Case: 1:12-cv-00630-TSB-SKB Doc #: 255 Filed: 12/01/20 Page: 1 of 2 PAGEID #: 3055




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 VINCENT LUCAS,                              :      Case No. 1:12-cv-630
                                             :
        Plaintiff,                           :      Judge Timothy S. Black
                                             :
 vs.                                         :      Magistrate Judge Stephanie K.
                                             :      Bowman
 TELEMARKETER CALLING FROM                   :
 (407) 476-5680 AND OTHER                    :
 TELEPHONE NUMBERS, et al.,                  :
                                             :
        Defendants.                          :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 249)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on November 2, 2020,

submitted a Report and Recommendation. (Doc. 249). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 249) should be and is hereby

adopted in its entirety.

       Accordingly, for the reasons stated above:

   1. The Report and Recommendation (Doc. 249) is ADOPTED;
Case: 1:12-cv-00630-TSB-SKB Doc #: 255 Filed: 12/01/20 Page: 2 of 2 PAGEID #: 3056




   2. Defendant Fred Accuardi’s Answer to the Third Amended Complaint (Doc. 198)
      is STRICKEN;

   3. The Clerk shall enter a default against Fred Accuardi under Fed. R. Civ. P. 55(a)
      on all remanded claims, based upon his failure to appear.

        IT IS SO ORDERED.

Date:    12/1/2020                                          s/Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                           2
